ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-136, concluding that CHERYL H. PICKER of SOUTH ORANGE, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.4(b) (failure to communicate with client), RPC 1.5(a) (charging unreasonable fee), RPC 1.16(c)(failing to continue representation when ordered to do so by tribunal), RPC 1.16(d)(failing to protect client’s interests on termination of representation), RPC 3.4(c)(knowingly disobeying obligation under rules of a tribunal), RPC 7.1(a)(2)(fa!se or misleading communication), RPC 8.1(b)(fail-ing to cooperate with disciplinary authorities), RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to provide proof of fitness to practice law;
And good cause appearing;
It is ORDERED that CHERYL H. PICKER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 25, 2013; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*252ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.
WITNESS, the Honorable Stuart Rabner, Chief Justice, at Trenton, this 25th day of March, 2013.